Order filed July 2, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00054-CV
                                  ____________

       IN THE ESTATE OF ODEAN JONES, DECEASED, Appellant


                On Appeal from the County Court at Law No 3
                          Fort Bend County, Texas
                   Trial Court Cause No. 04-CPR-018318D

                                   ORDER

      The clerk’s record was filed April 10, 2014. Our review has determined that
a relevant items may have been omitted from the clerk's record. See Tex. R. App.
P. 34.5(c). The record does not contain:

            •      Return of service, filed 7/31/2012-8/31/2012;
            •      Any and all answers, filed 7/31/2012-11/29/2012;
            •      Any and all signed orders of the court, including docket control
                   orders, scheduling orders, orders for status conference, orders
                   of dismissal, nonsuit, and final judgment, filed 9/19/2012-
                   11/29/2012;
              •      Signed Order for Attachment of Witness, signed on or after
                     10/15/12;
              •      Any and all signed notices of hearing for production of
                     documents, status conferences, hearings, trial setting, dismissal
                     between 10/15/2012-12/3/2012;
              •      Any and all docket sheet entries, 7/15/2012-12/3/2012; and
              •      Petition in Intervention filed by Brendalyn Lane-Jones,
                     7/15/2012-12/3/2012.
       The Fort Bend County County Clerk is directed to file a supplemental
clerk’s record on or before July 16, 2014, containing the item listed above, if any.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM




                                            2